Name: Regulation (EEC) No 904/74 of the Commission of 17 April 1974 amending Commission Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco in so far as it concerns the moisture content of tobacco
 Type: Regulation
 Subject Matter: trade policy;  consumption;  plant product;  marketing;  prices
 Date Published: nan

 Avis juridique important|31974R0904Regulation (EEC) No 904/74 of the Commission of 17 April 1974 amending Commission Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco in so far as it concerns the moisture content of tobacco Official Journal L 105 , 18/04/1974 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 5 P. 0208 Greek special edition: Chapter 03 Volume 10 P. 0166 Swedish special edition: Chapter 3 Volume 5 P. 0208 Spanish special edition: Chapter 03 Volume 7 P. 0189 Portuguese special edition Chapter 03 Volume 7 P. 0189 REGULATION (EEC) No 904/74 OF THE COMMISSION of 17 April 1974 amending Commission Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco in so far as it concerns the moisture content of tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 727/70 (1) of 21 April 1970 on the common organization of the market in raw tobacco, as last amended by the Act (2) concerning the Conditions of Accession and the Adjustments to the Treaties, and in particular Articles 5 (6) and 6 (10) thereof; Whereas it is necessary to ensure that the premium and the intervention price are paid only for the actual weight of usable tobacco ; whereas, for this purpose, the definition of net weight for a given moisture content was laid down in the second subparagraph of Article 6 (1) of Commission Regulation (EEC) No 1727/70 (3) of 25 August 1970 on intervention procedure for raw tobacco, as last amended by Regulation (EEC) No 715/73 (4) ; whereas Article 11 of Commission Regulation (EEC) No 1726/70 (5) of 25 August 1970 on the procedure for granting the premium for leaf tobacco, as last amended by Regulation (EEC) No 2596/70 (6), refers to this definition of net weight; Whereas, in the absence of a Community method of determining moisture content, net weight has been calculated up to now for tobacco having a moisture content equal to that used under national practices and adopted for purposes of determining the reference qualities when fixing the norm prices and intervention prices; Whereas a Community study on the determination of the moisture content of raw tobacco showed that the rates applied up to now should be adjusted to be made more realistic, and that the net weight and the reference qualities of leaf tobacco and baled tobacco should relate to these new rates; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for raw tobacco, HAS ADOPTED THIS REGULATION: Article 1 1. The last subparagraph of Article 6 (1) of Regulation (EEC) No 1727/70 is replaced by the following: "The net weight shall be established for the moisture contents fixed in Annex IV ; if the moisture content is found to be higher or lower, a corresponding adjustment of up to 3 % of moisture content shall be made". 2. The Annexes attached are added to Regulation (EEC) No 1727/70. Article 2 Article 8 of Regulation (EEC) No 1727/70 is replaced by the following: "Each variety and each quality of tobacco shall be taken over only if delivered for intervention made up in conformity with the provisions of Articles 2 (3) (c) and 6 (3) (c) of Regulation (EEC) No 727/70". Article 3 Point (m) of Annex III to Regulation (EEC) No 1727/70 shall be replaced by the following: "(m) leaves of which the humidity exceeds by more than 3 % that determined in Annex IV". This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 94, 28.4.1970, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 191, 27.8.1970, p. 5. (4)OJ No L 68, 15.3.1973, p. 16. (5)OJ No L 191, 27.8.1970, p. 1. (6)OJ No L 277, 22.12.1970, p. 7. ANNEX IV Moisture content to be taken into consideration for the purposes of determining net weight >PIC FILE= "T0005133">